USDCSDNY
DOCUMENT
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
DYLAN 140 LLC, “ DATE FILED: \ Z [2 o20

Plaintiff,

| ELECTRONICALLY FILED |

 

 

 

-against- 19-cy-2897 (LAK)

HECTOR J. FIGUEROA AS TRUSTEE AND THE
TRUSTEES OF THE BUILDING SERVICE 32BJ HEALTH
FUND, BUILDING SERVICE 32BJ PENSION FUND,
THOMAS SHORTMAN TRAINING SCHOLARSHIP AND
SAFETY FUND, BUILDING SERVICE 32BJ LEGAL
SERVICES FUND, and BUILDING SERVICES 32BJ
SUPPLEMENTAL RETIREMENT & SAVINGS FUND,

Defendants.

ORDER
LEWIs A, KAPLAN, District Judge.

Defendants’ motion to dismiss the complaint [DI-9] is converted into a motion to
compel arbitration and granted, substantially for the reasons stated in the report and recommendation
of Magistrate Judge Debra Freeman [DI-24]. Plaintiff's objections to the report and recommendation
[DI-27] are overruled. The stay of the arbitration proceeding is lifted and this action is dismissed
without prejudice.

SO ORDERED.

Dated: January 7, 2020 (Lh

Lewis A. Kapian
United States District Judge

 
